UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22221 Wells Fargo Multi-Strategy 100Master Fund I, LLC (Exact name of registrant as specified in charter) c/o Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor, MAC A0119-291 San Francisco, CA94105 (Address of principal executive offices) (Zip code) Dede Dunegan Wells Fargo Alternative Asset Management, LLC 550 California Street, 6th Floor, MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:January 31 Date of reporting period:July 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wells Fargo Multi-Strategy 100 Master Fund I, LLC Financial Statements for the Six Month Period Ended July 31, 2011 (Unaudited) Wells Fargo Multi-Strategy 100 Master Fund I, LLC Table of Contents Page Schedule of Investments 1 Statement of Assets, Liabilities and Members’ Capital 3 Statement of Operations 4 Statements of Changes in Members’ Capital 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 9 Supplemental Information 17 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments As of July 31, 2011 (Unaudited) Strategy Trusts Cost Fair Value Convertible Arbitrage - 4.8% HFR CA Lazard Rathmore Fund $ $ Distressed Securities - 8.8% HFR DS Feingold O'Keeffe Fund HFR EM Outrider Fund Equity Hedge - 29.1% HFR HE 360 Fund HFR HE Ajia Lighthorse China Growth Fund HFR HE Ardsley Renewable Energy Fund HFR HE CastleRock Fund HFR HE Courage Opportunity Fund HFR HE Jade Fund HFR HE Martin Currie Performance Fund HFR HE Victoire Latam Fund Event Driven - 6.3% HFR ED Global Fund HFR ED York Fund Macro - 12.1% HFR Macro Galtere Commodity Fund HFR Macro GAM Global Rates Fund HFR MF Beach Fund HFR MF Diversified Select Fund Market Neutral - 2.0% HFR MN Sabre Style Arbitrage Fund Merger Arbitrage - 7.4% HFR MA Select Opportunity Fund HFR MA Shorewater Fund HFR MA Strategic Fund Relative Value - 25.5% HFR RVA Advent Global Opportunity Fund HFR RVA Constellation Fund HFR RVA Feingold O'Keeffe Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Salient MLP 1.25x Fund HFR RVA Whitebox Fund Total Investments** (Cost - $162,233,630*) - 96.0% Other Assets Less Liabilities - 4.0% Members' Capital - 100.0% $ Percentages shown are stated as a percentage of Members’ Capital as of July 31, 2011. See Notes to Financial Statements. 1 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments (continued) As of July 31, 2011 (Unaudited) * The cost and unrealized appreciation (depreciation) of investments as of July 31, 2011, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ ** Non-income producing securities. Investments by Strategy (as a percentage of total investments) Equity Hedge % Relative Value Macro Distressed Securities Merger Arbitrage Event Driven Convertible Arbitrage Market Neutral % See Notes to Financial Statements. 2 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Assets, Liabilities and Members’ Capital As of July 31, 2011 (Unaudited) Assets Investments in Trusts, at fair value (cost - $162,233,630) $ Cash and cash equivalents Investments in Trusts paid in advance Rebate receivable Other assets Total assets Liabilities Payable for Units tendered Subscriptions received in advance Management fee payable Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit Wells Fargo Multi-Strategy 100 Fund I, LLC (130,909.6332 Units outstanding) $ Wells Fargo Multi-Strategy und I, LLC (44,752.0787 Units outstanding) $ Wells Fargo Multi-Strategy 100 Fund A, LLC (4,079.6311 Units outstanding) $ Wells Fargo Multi-Strategy und A, LLC (5,398.6308 Units outstanding) $ See Notes to Financial Statements. 3 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Operations For the Period from February 1, 2011 to July 31, 2011 (Unaudited) Investment Income Interest $ Rebate Total investment income Fund Expenses Management fee Accounting and administration services fees Professional fees Withholding tax - TEI Registration fees Custody fees Directors' fees Other operating expenses Total expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Net realized gain from investments in Trusts Net change in unrealized depreciation from investments in Trusts ) Total net realized and unrealized loss from investments in Trusts ) Net decrease in members' capital resulting from operations $ ) See Notes to Financial Statements. 4 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statements of Changes in Members’ Capital For the Six Month Period Ended July 31, 2011 (Unaudited) For the Year Ended January 31, 2011 Increase/(Decrease) in Members' Capital Operations Net investment loss $ ) $ ) Net realized gain from investments in Trusts Net change in unrealized appreciation/(depreciation) on investments in Trusts ) Net increase/(decrease) in members' capital resulting from operations ) Capital Transactions Issuance of Units Units tendered ) ) Increase in members' capital derived from capital transactions Members' Capital Total increase in members' capital Beginning of period End of period $ $ See Notes to Financial Statements. 5 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Cash Flows For the Period from February 1, 2011 to July 31, 2011 (Unaudited) Cash Used in Operating Activities Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash used in operating activities: Decrease in investments in Trusts paid in advance Increase in rebate receivable ) Increase in other assets ) Increase in management fee payable Increase in accrued expenses and other liabilities Net realized gain from investments in Trusts ) Net change in unrealized depreciation on investments Purchases of Trusts ) Sales of Trusts Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of Units (net of change in subscriptions received in advance of $(1,517,700)) Payments on tender of Units (net of change in payable for Units tendered of $1,239,342) ) Net cash provided by financing activities Cash and Cash Equivalents Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See Notes to Financial Statements. 6 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Financial Highlights Wells Fargo Multi-Strategy 100 Fund I, LLC For the Period from February 1, 2011 to July 31, 2011 (Unaudited) For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 For the Period from August 1, 2008 (a) to January 31, 2009 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per Unit at beginning of period $ Income from investment operations: Net investment loss(b) Net realized and unrealized gain/(loss) from investments ) ) Total from investment operations ) ) Members' capital per Unit at end of period $ Total return (3.20%
